       Case 2:18-cv-00178-SRB Document 73 Filed 07/29/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Monique Portillo,                                No. CV-18-00178-PHX-SRB
10                  Plaintiff,                        ORDER
11   v.
12   Philip Brailsford, et al.,
13                  Defendants.
14
15         On February 25, 2019 this Court issued an Order staying this case as to Defendant

16   Philp Brailsford until July 24, 2019 because of Defendant’s bankruptcy filing. The parties

17   were advised that the case would be dismissed on July 24, 2019 unless a motion to continue

18   the stay was filed or the Court was advised that the bankruptcy stay had been lifted and

19   counsel were ready to proceed with this case. As of the date of this order no motion to

20   continue has been filed.

21         IT IS ORDERED dismissing this case as to Defendant Phillip Brailsford without

22   prejudice.

23         Dated this 29th day of July, 2019.

24
25
26
27
28
